DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Claim Objections

The claim objections in the 12/02/2020 Office Actions have been overcome by amendments.



   Response to Remarks/Arguments

Please refer to the following references cited in the Final Office Action Dated 12/2/2020:

Fujieda et al. (US 2015/0220288 A1) “Fujieda”
Yasui (US 2018/0285041 A1) “Yasui”
	

The Applicant’s arguments on the merits of the claims, on pages 6-8 in the Remarks filed on 2/26/2021 have been fully considered.  In this Office Actions, the Examiner applies a reference of Kaneda (US 2017/0223255 A1) “Kaneda” to the combination of Fujieda and Yasui.

The Applicant argues:  For independent claims 1, 16, and 17, the combination of Fujieda and Yasui do not teach displaying retention information including information regarding options available for the function. 

The Examiner responds:  Although Fujieda teaches that there are available options for the setting value (angle in degrees) for the function of image “ROTATION” in FIGs 8A and 11.  Fujieda does not display the available options for the setting value of angular degrees as an option for the function of image rotation.  And although Yasui options for the setting values.  In this Office Action, Kaneda teaches displaying setting options for the angle of image rotation are available for the function of rotation.  The rotation options are shown in FIG. 5 of Kaneda.  Kaneda is combined with Fujieda and Yasui in an obviousness rejection. 

The Applicant argues:  Dependent claims are allowable based on the allowability of the independent claims.

The Examiner responds: At this time, because the independent claims are not allowable; dependent claims are not allowable solely based upon the allowablity of an independent claim, which has not been allowed.     


Response to the Amendments to the Claims.

The Applicant’s claim amendments with respect to claims 1-4 and 8-17 are addressed in the sections below entitled Claim Rejections.  The Examiner maps references to the claims.  Claims 5-7 have been cancelled.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (US 2015/0220288 A1) “Fujieda” in view of Yasui (US 2018/0285041 A1) “Yasui” and further in view of Kaneda (US 2017/0223225 A1) “Kaneda”.

1. Fujieda teaches:  A print instruction control apparatus ("PROCESS MANAGEMENT UNIT 20" [FIG. 3] including “PC SERVER 21” [0051].) comprising:
 a server (“PC SERVER 21” [0051]) configured to transmit  (The device which performs the function of transmitting.  "The process management unit 20 transmits the print job to the digital printing unit 30" [0052] over a “network” [0046] as shown in FIG. 3.  The digital printing unit includes a Digital Front End processor DFE.), designation information for designating a function used in printing to a print control apparatus that controls printing (designation information for setting information such as "ROTATION", “ENLARGE/REDUCE”, “STAPLE/BIND INFORMATION”, “PRINTING FACE INFORMATION”, “OUTPUT TRAY INFORMATION” or the like as shown in FIG. 9); and receive ("The process management unit 20 receives" [0050]-[0059]),
Fujieda does not explicitly teach: to receive retention information in response to transmission of retention information retained by the print control apparatus regarding the function on receipt of the designation information transmitted by the server; and  a display that displays the retention information received by the server.
However, Yasui teaches:  to receive retention information in response to transmission of retention information retained by the print control apparatus regarding the function on receipt of the designation information transmitted by the server (“CONTROL UNIT 17” FIG. 2 "Accordingly, feedback can be given to the management server 6 of whether or not the operation setting values 621 are correctly reflected in all of the image forming apparatuses " [0044].  The setting values are retention information in the print control apparatus.).
and a display that displays the retention information received by the server ("The setting-receiving unit 171a has a function for displaying a setting screen on the operation panel 11 for receiving setting value input, and reflecting the setting values" [0024]).

The server of Fujieda can be modified by Yasui to receive setting information from an image forming apparatus and display the received setting information on a display.
The motivation for the combination is given by Yasui such that “operation is started in a state in which the same setting information is reflected in each of the image forming apparatuses, making it easier to manage the setting values” [0003].
The combination of Fujieda and Yasui teach:  
Wherein the retention information is information different from information retained regarding the function by a second print control apparatus ("FIG. 7A shows one example of a conversion table of Company C. The conversion table of Company C associates an attribute value of an attribute name called "Amount" to an item value of an item name called "the no. of copies" and an attribute value of an attribute name called "Rotate" to an item value of an item name called "rotation”’ [0112] of Fujieda. The retention information of the settings is different for the print control apparatus of Company C and the settings are converted to a different name/attribute.), and the second print control apparatus is a print control apparatus of a different manufacturer ("The JDF analysis unit 56 obtains a JDF and a JDF conversion request from the job control unit 55. The JDF analysis unit 56 analyses the description of the JDF to determine a manufacturer of the application 12 which created the JDF. Determining the manufacturer of the application which created the JDF is almost synonymous with determining the RIP engine 59 which is expected to render the print job." [0078] of Fujieda.), where different manufacturers are shown by “COMPANY A” … “COMPANY C” in FIG. 1 of Fujieda.).
The combination of Fujieda and Yasui do not explicitly teach:
where the displayed retention information includes information regarding options available for the function.
However, Kaneda teaches:  where the displayed retention information includes information regarding options available for the function (the function of rotating an image is selected from one of four orientation options as shown in FIG. 5.  The retention information includes the options of image orientation available for the function of rotation.)

The motivation for the combination is provided by Kaneda is to provide options to more “appropriately rotate the image data to match the orientation of the sheet the image data is to be printed on [0006].
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The print instruction control apparatus according to claim 1, further comprising: wherein the server is configured to accept an operation of designating the function on a screen of the print instruction control apparatus for designating the function, and the server transmits the designation information upon acceptance of the operation by the server (The screen of the “PC SERVER 21” can display settings and the settings are transmitted to and accepted by the “DIGITAL PRINTING UNIT” as shown in FIG. 3 of Fujieda).



3. The print instruction control apparatus according to claim 2, wherein: the screen is common to a screen of the print instruction control apparatus for setting the function, and the operation is different from an operation of setting the function (The operation is selecting from a “DIGITAL PRINTING UNIT" or a "POST-PRESS UNIT”, and the function is the setting values for either the “DIGITAL PRINTING UNIT" or the "POST-PRESS UNIT” of Fujieda).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. The print instruction control apparatus according to claim 1, wherein the retention information is information indicating whether the print control apparatus has the function ("a feature information obtaining unit which obtains from a printer connected to the information processing apparatus, feature information of the printer, … that corresponds to a feature held by the printer based on the feature information" [Claim 7] of Fujieda).


16.  The system of claim 16 has been analyzed in view of the “printing system” of Fujieda  [0017]-[0018], and further in view of the rejection for claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17.  The non-transitory storage medium of claim 17 has been analyzed in view of the non-transitory storage medium in Claim 10 of Fujieda, and further in view of the rejection for claim 1.
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claims 4, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (US 2015/0220288 A1) “Fujieda” in view of Yasui (US 2018/0285041 A1) “Yasui” in view of Kaneda (US 2017/0223225 A1) “Kaneda” and further in view of Sochi (US 2017/0054869 A1) “Sochi”.

4. Fujieda, Yasui, and Kaneda teach: The print instruction control apparatus according to claim 1, wherein the retention information is information regarding the function retained independently by a print control apparatus (DFE 32 as shown in FIG. 3 of Fujieda is a print control apparatus.)
 Fujieda, Yasui, and Kaneda do not explicitly teach having a plurality of print control apparatuses.
However, Sochi teaches having a plurality of print control apparatuses (plural “DFE”s “1a” and “1b” are shown in FIG. 1).
The DFE of Fujieda can be modified to have a DFE for each of a plurality of Digital Printers as shown in FIG 1.
The motivation for the combination is provided by Sochi “a digital front end (DFE) that controls the digital printer” [0041].  The DFE is associated with a particular printer and the settings in the DFE match the capability of the particular printer. 

 
12. The print instruction control apparatus according to claim 1, wherein the server is configured to: accept an operation of setting the function on a screen of the print instruction control apparatus for setting the function; and set, in a print instruction, information indicating that the function is to be used, upon acceptance of the operation by the server  ("the client terminal 5 to display a graphic user interface (GUI) used for operating the HWF server 4, in which the GUI can be used to input data and configure the JDF information" [0053] of Sochi).
The “PROCESS MANAGEMENT UNIT” as a “SERVER” in FIG. 3 of Fujieda can be modified by Sochi to include a user interface for setting functions for a print instruction.
The motivation for the combination is provided by Sochi to use the Job Definition information:  “The JDF information is used as a process setting information” [0053].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

15. The print instruction control apparatus according to claim 12, wherein: the screen is common to a screen of the print instruction control apparatus for designating the function, and the operation is different from an operation of designating the function (The operation is selecting from a “DIGITAL PRINTING UNIT" or a "POST-PRESS UNIT”, and the function is the setting values for either the “DIGITAL PRINTING UNIT" or the "POST-PRESS UNIT” of Fujieda).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (US 2015/0220288 A1) “Fujieda” in view of Yasui (US 2018/0285041 A1) “Yasui” in view of Kaneda (US 2017/0223225 A1) “Kaneda”, and further in view of Oomori et al. (US 2005/0097238 A1) “Oomori”.

9. Fujieda, Yasui, and Kaneda teach:
The print instruction control apparatus according to claim 1

However, Oomori teaches:  
wherein the retention information is at least one of specification information indicating a specification of the function in the print control apparatus (The specification information is the set of printer settings shown in “20” in FIG. 14), and information on a source of the specification information (The source of the information is for “PRINTER C” in FIG. 14.).
The retention information of Fujieda, Yasui, and Kaneda can be modified by Oomori to include the specifications of the functions and the source of the information for the specification.  For example, “DOCUMENT SIZE” is the function, “A4” is the specification, and the source of the specification is “PRINTER C” as shown in FIG. 14 of Oomori.
The motivation for the combination is provided by Oomori “the function which displays a text window when the cursor is placed on the control for a prescribed time period or longer, allows the user to easily identify the contents of the setting information.” [0008]),



10. The print instruction control apparatus according to claim 9, wherein the specification information is an image of a screen for setting the function in the print control apparatus (FIG. 15 of Oomori is a screen for setting the function of the setting for “DOCUMENT SIZE”). 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. The print instruction control apparatus according to claim 9, wherein the specification information is at least one of text describing a screen transition to a screen for setting the function in the print control apparatus (FIG. 15 of Oomori shows text of image “181” indicating text “3” transitioning to a screen having specification information when the arrow “19” is placed over the text “3”), and text describing a description of the specification of the function in the print control apparatus (Having descriptions of the specifications "DOCUMENT SIZE", “DOCUMENT ORIENTATION”, AND “VERTICAL” . 

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (US 2015/0220288 A1) “Fujieda” in view of Yasui (US 2018/0285041 A1) “Yasui” in view of Kaneda (US 2017/0223225 A1) “Kaneda”, in view of Sochi (US 2017/0054869 A1) “Sochi”, and further in view of Oomori et al. (US 2005/0097238 A1) “Oomori”.

13. Fujieda, Yasui, Kaneda, and Sochi teach:  The print instruction control apparatus according to claim 12,
Fujieda, Yasui, Kaneda, and Sochi do not explicitly teach: wherein, the server maintains the state where the information is set in response to a change of the print control apparatus in a state where the information indicating that the function is to be used is set in the print instruction.
However Oomori teaches: wherein, the server maintains the state where the information is set in response to a change of the print control apparatus in a state where the information indicating that the function is to be used is set in the print instruction.
 ("SETTING INFORMATION STORAGE SECTION 11" [FIG. 1].  The setting information can be edited [0123]-[0124].  The setting information which is not to be changed is maintained.) 
The print settings in Fujieda can be modified by Oomori to maintain print settings in memory until a setting is changed.
The motivation for the combination is provided by Oomori “allows the user to easily identify the contents of the setting information” [0008].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (US 2015/0220288 A1) “Fujieda” in view of Yasui (US 2018/0285041 A1) “Yasui” in view of Kaneda (US 2017/0223225 A1) “Kaneda”, in view of Sochi (US 2017/0054869 A1) “Sochi” and further in view of Kanno (US 2015/0172484 A1), “Kanno”.

14. Fujieda, Yasui, Kaneda, and Sochi teach: The print instruction control apparatus according to claim 12

However, Kanno teaches:  wherein, the server cancels the state where the information is set in response to a change of the print control apparatus in a state where the information indicating that the function is to be used is set in the print instruction. 
 (A "CANCEL 606" function is shown in FIG. 8 for the print settings) 
The setting information in Fujieda, Yasui, Kaneda and Sochi in which the settings can be edited can be modified by Kanno to cancel settings.
The motivation for the combination is provided by Kanno “for improving the usability of the user who makes a function setting of the printer can be provided.” [0247].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
Additional Prior Art
Itoh (US 2008/0266600 A1) which is not relied upon in this Office Action, but is relevant to the Applicant’s amendment shows a rotation angle selection in FIG. 5(a) described in [0061] and [0078].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675